*9Dissenting Opinion by
Judge Menceb,:
I respectfully dissent. I cannot reconcile our holding in this case with our recent decision In Gilman v. Unemployment Compensation Board of Review, 28 Pa. Commonwealth Ct. 630, 369 A.2d 895 (1977), unless we have concluded that the law of this Commonwealth is that a higher standard applies to acts of private employers than to state action when determining discrimination.
The basis for the majority decision here is the utilization of federal case law that a prima facie violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e, can be established in some circumstances, upon proof that the effect of an otherwise facially neutral plan or classification is to discriminate against members of one class or another. See Griggs v. Duke Power Co., 401 U.S. 424 (1971). The majority notes that the circumstances here may not show a wrongful intent on the part of the employer. However, it then concludes that the statistical evidence established that the test of Griggs had been met and “ [ujnder such a test, we cannot say that the Commission erred in its decision. ’ ’
My view is that expressed in Gilman v. Unemployment Compensation Board of Review, supra, where we stated: “While it is true that men greatly outnumber women in the favored class, numerical disparity is not alone sufficient to warrant our characterizing the classification as sex based. ” 28 Pa. Commonwealth Ct. at 634, 369 A.2d at 897.
Here it is significant that classifications of coverage were designated by the insurer, not the employer ; that each employee was given complete freedom to select the coverage desired and to designate whether he or she held a head-of-household status, the purpose of so ascertaining being to avoid duplicate coverage. Also, the complainant testified that she did riot *10declare herself head of household, although she was earning more money than her husband, but “just decided to check my husband because I thought it meant man.” The result that has followed is that, because she “thought it meant man,” her employer has been cited and determined to be guilty of sex discrimination.
I would conclude, as we did in Gilman, that no invidious discrimination is present and, further, that the employer has overcome the prima facie discrimination resulting from the statistical evidence in this case by a showing that the coverage classifications hére were rational ones, not established by the employer and the application of which was dependent solely upon the employee’s choice.